Citation Nr: 1506213	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-29 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. The propriety of the severance of service connection for diabetes mellitus.

2. The propriety of the severance of service connection for diabetic nephropathy.

3. The propriety of the severance of service connection for peripheral neuropathy, right upper extremity, with carnal tunnel syndrome

4. The propriety of the severance of service connection for peripheral neuropathy, left upper extremity.

5. The propriety of the severance of service connection for peripheral neuropathy, right lower extremity.

6. The propriety of the severance of service connection for peripheral neuropathy, left lower extremity.

7. The propriety of the severance of service connection for erectile dysfunction.

8. The propriety of the severance of service connection for special monthly compensation (SMC) based on loss of use of creative organ.

9. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder.

10. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). By an April 2009 rating decision, the RO, in pertinent part, denied service connection for depression and PTSD. By a September 2010 rating decision, the RO severed service connection for diabetes mellitus and related conditions, to include diabetic nephropathy, peripheral neuropathy of the bilateral upper and lower extremities with right carpal tunnel syndrome, erectile dysfunction, and SMC, effective December 1, 2010. 

After review of internal documents indicated that the Veteran's awards were still active in November 2011, the RO, by a December 2011 decision, again severed service connection for the disabilities listed herein, effective March 1, 2012. 

Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By an April 2009 rating decision, the Veteran was granted service connection for diabetes mellitus and related conditions, to include diabetic nephropathy, peripheral neuropathy of the bilateral upper and lower extremities with right carpal tunnel syndrome, erectile dysfunction, and SMC, on the basis that he had the requisite active service in the Republic of Vietnam such that his diabetes and related conditions were presumed to be related to exposure to herbicides. 

In an April 2010 rating decision, the RO found clear and unmistakable error in the April 2009 rating decision as to those disabilities and reported that VA was unable to confirm the Veteran's active service in the Republic of Vietnam. By the September 2010 rating decision on appeal, the RO completed the proposed severance. 

Prior to its adjudication of the propriety of the severance, the Board finds that additional development is required. The Veteran asserts, in an October 2011 statement, that he was stationed at U-Tapao Air Force Base in Thailand and was thus presumed to have been exposed to herbicides. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides during any active service in Thailand. See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q). These procedures include determining whether the Veteran served at certain Royal Thai Air Force Bases, in any capacity as an Air Force security personnel, or otherwise near an air base perimeter during the Vietnam era. In this regard, the Veteran's service separation record, his DD-214, indicates that he was a first cook and separated from the 809th Engineering Construction Battalion in Sattahip, Thailand. His service personnel records indicate that he was assigned to that unit during his assignment in Thailand, from June 21, 1967, to July 23, 1968. 

While the Veteran's service personnel records are associated with the claims file, it is unclear to the Board if that unit was in Sattahip, Thailand during the entirety of the Veteran's service, or whether he was indeed stationed at any other area and/or base in Thailand. On remand, the AOJ should conduct the required development for claims based on herbicide exposure in Thailand and specifically determine which locations in Thailand the Veteran's unit was stationed.  

The Veteran asserts that he has PTSD due to his traumatic experiences in the Republic of Vietnam and Thailand. As noted above, confirmed active service in the Republic of Vietnam has not been shown. At the time of the Veteran's November 2011 hearing before a Decision Review Officer (DRO), he reported that while in Thailand, he and a group of service members approached their camp at Camp Lightning and noticed that it was dark and it appeared that something was wrong. He reported that they prepared for attack, but that nothing happened and the next day dynamite was missing from the camp. The Veteran described this situation as a raid by the Red Tails, and referred to such in an April 2008 statement in support of his claim and during VA treatment in January 2008; however it appears that no raid occurred. In any event, on remand, the AOJ should attempt to verify the Veteran's claimed stressor related to his Thailand service and obtain an opinion as to whether any PTSD and any acquired psychiatric disorder, including depressive disorder and anxiety disorder, are related to active service. In this regard, over the course of the appeal, the Veteran has asserted that his depression was secondary to his diabetes mellitus and his PTSD was secondary to in-service stressors; however, he also asserted that "all of his disabilities were due to herbicide exposure."

The most recent VA treatment records associated with the claims file are dated in September 2009. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in Houston, Texas, dated from September 2009 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q, determine whether the Veteran was exposed to herbicides during any active service in Thailand. Documented evidence as to what steps were taken must be set forth in the record.

3. Obtain a complete copy of the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and/or any other relevant source of personnel, unit, or military records, including the United States Army and Joint Services Records Research Center (JSRRC). Determine the particular areas and/or bases in Thailand to which the Veteran was assigned, and specifically, any air base(s) in Thailand, with service in any capacity with security personnel, or service requiring time spent near an air base perimeter. The Veteran specifically contends that he was exposed to herbicides at the Royal Air Force Base in in U-Tapao, Thailand, at some time from during the period dated from June 21, 1967, to July 23, 1968. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Obtain information from the NPRC, the JSRRC, and/or any other relevant source of personnel, unit, or military records, and attempt to verify the Veteran's claimed in-service stressor of an attempted raid and/or theft of explosives at Camp Lightning, Thailand, during the time period his service personnel records and development above demonstrates his assignment at Camp Lightning, Thailand. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

5. Schedule the Veteran for a VA mental disorders examination with an appropriate examiner. 

(a) The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD. If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record.

(b) If the examiner determines that a diagnosis of PTSD is appropriate and that prior diagnoses were not appropriate, the examiner should specify the in-service stressor upon which the diagnosis, at least in part, is based. 

(i) The examiner should confirm that the in-service stressor, reported as fear of and preparation for a raid at Camp Lightning, Thailand, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms is/are related to the in-stressor stressor. 

(ii) The examiner should also opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's PTSD is related to any possible exposure to herbicides in Thailand. 

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder other than PTSD, specifically, depressive disorder and anxiety disorder, was/were incurred in or aggravated by active service, or is/are otherwise related to service, including any possible exposure to herbicides in Thailand. In this regard, the examiner should consider the Veteran's lay statements to include his recitation of in-service events from active service in Thailand, specifically including the fear of and preparation for a raid at Camp Lightning, Thailand, and any other lay statements provided on examination. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the Veteran's claims, considering any additional evidence added to the record. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

